                  Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 1 of 18

   AO 106 (Rev. 04/10) Application for a Search Warrant



                                         UNITED STATES DISTRICT COURT
                                                                      for the                                2121 OCT 28 PM ··S; 13
                                                              District ofVennont
                                                                                                                    CUiRI{
                In the Matter of the Search of
           (Briefly describe the property to be searched
            or identify the_F!!!son bj, name and address)                        Case No. 2:20-mj-128
                                                                                                                          --tt~
                                                                                                              BY O&IPIJJ Y Cl ~


                                                                        i
   TWO CELLULAR TELEPHONES, A BLACK LG CELL
    PHONE WITH CRACKED SCREEN, AND A BLACK
     AT&T CELL PHONE, IN THE CUSTODY OF THE                            )
   UNIVERSITY OF VERMONT POLICE DEPARTMENT
                                              APPLICATION FOR A SEARCH WARRANT
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
  penalty of perjury that I have reason to believe that on the following person or property .(identify the person or describe the
 property to be searched and give its location):
   See Attachment A.
 located in the
                    ------- District of -----------
                                            Vermont
 person or describe the property to be seized}:
                                                    , there is now concealed (identify the

   See Attachment 8.


          The basis for the search under Fed. R. Crim. P. 41(c) is (checlconeormore):
                 mevidence ofa crime; .
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                        Offense Description
        18 U.S.C. § 2113(b)                        Bank larceny in excess of $1,000


          The application is based on these facts:
        See Affidavit, Incorporated herein.

          rtf Continued on the attached sheet.

                                                                                a-.,J;;;._ '
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
              under 18 u.s.c. § 3103a, the basis ofwhich is oot forth on


                                                                                          Applicant's signature

                                                                                         SA Colin Simons, FBI
                                                                                          Printed name and title

Sworn to before me and signed in my presence.

Date:          10/28/2020

City and state: Burlington, VT                                               Hon. John M. Conroy, U.S. Magistrate Judge
                                                                                          Printed name and title
      Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 2 of 18




                                        ATTACHMENTA


The property to be searched (the Electronic Devices) are two Smart Phones seized by law

enforcement on October 8, 2020 and currently stored at the University of Vermont Police

Department in Burlington, Vermont:

        •   black LG cell phone with cracked screen, and

        •   black AT&T cell phone



(collectively, the "Electronic Devices").
    Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 3 of 18




                                         ATTACHMENTB


All data on the Electronic Devices described in Attachment A that constitutes evidence of

violations of 18 U.S.C. § 2113(b), including:


                  a.     Photographs and other images of currency, receipts, purchases, vehicles,

       and/or locations;

                 b.     Communications related to identifying locations, surveillance, planning or

       executing thefts, and sharing proceeds-including e-mails, text messages, instant

      messages, chat logs, attachments to messages, and drafts;

                 c.     Ledgers, notes, or other financial records of types, as well as information

      about the dates and places of those_ transactions;

              d.        Records of financial transactions, including wire transfers, bank deposits

      and withdrawals, credit or debit card activities, and electronic currency activities;

             e.        Lists of locations, associates and co-conspirators, including identifying

      and contact information;

             f.        Contact lists showing names, street names, niclmames, phone numbers,

     email addresses, screen names of associated individuals;

             g.        Geographic locations of the Electronic Devices at times relevant to the

     investigation;

             h.        Records of travel, including ticketing information, rental agreements, and

     hotel reservations and payments;

            i.         Evidence indicating how and when the cellular device and associated

     ceUular service was used to determine the chronological context of cellular device use,

     account access, and events relating to the crime under investigation;
      Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 4 of 18




                j.           Evidence of user attribution showing who used or owned the cellular

         device at the time the things described in this warrant were created, edited, or deleted,
                        .                                            -
         such as logs, phonebooks, usernames and passwords, documents, and browsing history;

                k.          Records evidencing the use of the Electronic Devices to access the

        internet, including:

                     a. Internet Protocol addresses used;

                     b. Internet activity, including firewall logs, caches, browser history and

                            cookies, "bookmarked" or "favorite" web pages, search terms that the user

                        entered into any Internet search engine, and records of user-typed web

                        addresses.

As used above, the terms "records" and "information" include all of the foregoing items of

evidence in whatever forµi and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
              Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 5 of 18




                               AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
                I, Colin Simons, having been first duly sworn, do hereby depose and state as follows:

                                     Affidavit Purpose and Affiant Background

     1.         I make this affidavit in support of an application under Rule 41 of the Federal Rules of

     Criminal Procedure for a search warrant authorizing the examination of two cellular telephones,

          •     black LG cell phone with cracked screen, and

          •     black AT&T cell phone

 (collectively, the "Electronic Devices") which are described with particularity in Attachment A and

 are currently stored in evidence at the University of Vermont Police Department (UVMPD), and the

 extraction from the Electronic Devices of the electronically stored information described in

Attachment 13.

2.             I am a Special Agent with the Federal Bureau oflnvestigation (FBI) currently assigned to the

Rutland, Vermont Resident Agency of the Albany, New York Division. I have been a Special Agent

for over 15 years. I am responsible for investigating a variety of criminal-violations, to include

robberies and thefts from financial institutions. As a Special Agent, I am authorized to investigate

violation oflaws of the United States and to execute warrants issued under the authority of the

United States.

3.            Based on my training and experience I know the following:

                      a.      Persons who participate in larcenies with other individuals frequently use
              cellular telephones and other electronic devices to coordinate their unlawful activities and to
              maintain contact with their co-conspirators.

                       b.     I know that information stored in the memories of these communications
              devices often constitutes evidence of conspiracy as well as the movement and disposition of
              currency representing the proceeds of the larcenies. Among other things, the evidence may
              contain the telephone numbers assigned to the communication devices, messages received by
              or sent from the devices, identification numbers and other information contained in their


                                                         1
       Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 6 of 18




          electronic memories, and the records of telephone numbers to which communications were
          sent and from which communications were received.


                 c.     Using their cellular telephones, individuals often take photographs or videos
          while doing surveillance of potential locations being targeted, cash from thefts, assets
          obtained from stolen proceeds, and other evidence pertaining to the crimes.


                 d.      I also know that persons engaged in such illegal activities will often deny
         ownership of these phones in an attempt to thwart law enforcement's efforts to connect them
         to the crimes under investigation, as well as to co-conspirators and other potential locations
         being targeted.


                  e.     Data contained in cellular telephones may reveal the physical location of the
        cellular phone at various times. For example, the camera embedded on the phone may record
        its latitude and longitude at the time it takes a photograph and record that location in the
        metadata associated with the picture. Also, if a cellular phone has Global Positioning System
        ("GPS") capabilities (which many do), additional information regarding locations of the
        phone, while it follows GPS directions, may be recovered from the device.

 4.     Based on the facts set forth in this affidavit, there is probable cause to believe that evidence

 of crimes committed by Matthew MORGAN and others known and unknown to law enforcement-

specifically, stealing bank property having a value in excess of $1000, in violation of 18 U.S.C. §

2113(b}-is located on the Electronic Devices. The Electronic Devices were seized by law

enforcement on October 8, 2020, and they are currently stored at UVMPD.

5.      The facts in this affidavit come from my personal observations, my training and experience,

and information obtained from reviewing investigative reports, and from conversations with

UVMPD personnel, including Sgt. Jim Phelps. I have reviewed reports made available by other law

enforcement authorities and have had discussions with other law enforcement officers investigating

this matter who have interviewed witnesses.

6.     Because this affidavit is submitted for the limited purpose of establishing probable cause for

a search warrant, I have not set forth each and every fact learned during the course of the

                                                   2
          Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 7 of 18




      investigation.

                                          PROBABLE CAUSE

  7.         On September 22, 2020, UVMPD was dispatched to the University of Vermont Dudley

  Davis Center, 590 Main Street, Burlington, Vermont for a possible theft. The caller, Richard Barry,

  advised he was on the first floor of the Davis Center and that a Citizens Bank ATM kiosk was

 missing from its assigned position in the Davis Center tunnel.

 8.         On September 21, 2020, Barry received an email from a representative of PAI New England

 requesting that he check on the ATM. PAI New England was responsible for monitoring leased

 A TM kiosks at various locations in New England including the Citizens Bank A1M at the Davis

 Center. PAI New England had noticed a decrease in use of the ATM and asked Barry if the unit was

 still accessible.

 9.        On September 22, 2020, Barry walked down to the Davis Center tunnel where the Citizens

Bank A TM was supposed to be located. When he arrived there, he found the A1M missing so he

emailed PAI New England to let them know the unit was not there.

10.        Sgt. Phelps spoke with PAI New England and learned the ATM was last used by a customer

on September 12, 2020 at 4:50 p.m. and the unit would have had $23,100 remaining in the machine

at the time it was removed from the Davis Center. According to Loomis Armored Car Service,

which services the Citizens Bank A1M, they typically only put $20 bills in the A TM kiosks.

11.       UVMPD reviewed the Davis Center CCTV security camera footage. Surveillance footage

showed two males removing the ATM from the Davis Center on September 12, 2020 shortly after

9:00 p.m. One individual was not wearing anything to conceal or cover his face and the other person

was wearing what appeared to be a facemask.

12.       When Phelps watched the security camera footage, he observed two males enter the


                                                  3
       Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 8 of 18




  breezeway to the Davis Center tunnel on the south side of Main Street. The two males walked down

  the stairs into the Davis Tunnel. One pulled a red hand truck and they arrived a short time later at

  the Citizens Bank A 1M. The A 1M was eventually loaded onto the hand truck and the two men then

  walked towards the main lobby of the Davis Center and out the northwest doors with the ATM.

  Before the A1M was taken, the top of the unit was covered with a white sheet. The individual later

 identified as Ruebin Beard did not have any face covering. The individual later identified as

 MORGAN had what appeared to be a facemask obscuring his face. UVMPD also observed

 MORGAN appear to use a cell phone while in the tunnel.

 13.    Images of the two individuals were shared with UVMPD's law enforcement contacts in an

 attempt to identify them. Burlington Probation and Parole contacted UVMPD advising the first male

 was a Ruebin Beard. Probation Officer Brandon Bushey recognized Beard as Bushey previously

 worked in a correctional center in 2009 to 2010 when Beard was being housed there.

 14.    On October 2, 2020, Burlington Police Det. Sgt. My Nguyen contacted UVMPD to advise

that he may have identified the second person in the A1M theft. Nguyen reported that he noticed

Matthew Morgan's Facebookpage had updated its profile picture on September 13, 2020. The

updated picture depicted a large stack of money. When viewing the Facebook page of MORGAN,

UVMPD identified the Facebook user ID for the page as Matt.Morgan.3720. Phelps looked at

MORGAN's Facebook account and saw what appeared to be stacks of money. The visible bills were

all $20 bills. Under the friends section ofMORGAN's Facebook account was Ruebin Beard's

Facebook account. Phelps was able to positively ID the individual in the profile picture of

MORGAN' s Facebook page as MORGAN from his review of images of MORGAN from a law

enforcement database.

15.    On October 5, 2020, Phelps made phone contact with Officer Jonathan Teske from the



                                                 4
       Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 9 of 18




  Vermont Department of Corrections. In September 2020, MORGAN was on furlough from a

  lengthy prison sentence imposed in Vermont for a series of burglaries. While on furlough,

  MORGAN was required to wear a bracelet-like device that had GPS location monitoring

  capabilities. DOC contracted with a company named Attenti to monitor the location of its

  furloughees. Teske explained that the GPS device recorded MORGAN's exact location, with

 latitude and longitude coordinates, about every 60 seconds.

 16.     Investigators have obtained from Attenti a compilation ofMORGAN's whereabouts, as

 established by GPS data, beginning at midnight on September 12, 2020 and continuing through

 midnight ending September 14. This GPS data shows that at about 9 p.m. on September 12, 2020,

 MORGAN was on the UVM campus in or in close proximity to the Davis Center. The data also

 shows that at 1: 17 a.m. on September 13, MORGAN went to 1078 Avenue D in Williston and

remained there for about 15 minutes. He then departed the immediate area but returned to 1078

Avenue D at about 1:48 a.m. MORGAN stayed at that location for another 20 minutes.

17.     On October 6, 2020, Phelps traveled to 1078 Avenue Din Williston, which is an empty

trucking terminal located at the far north end of the park. He drove into the parking lot on the

southeast end of the building and got out of the car to check for any sign of the ATM.

18.    Phelps noticed at the east end of the parking lot a steep embankment, which had a guard rail

along most of the embankment. At the southeast end of the railing the traffic barrier ended and the

area to the steep bank was wide open. While walking in that direction, he noticed a piece of gray

plastic approximately 3 inches long on the tarmac. As he got closer to the southeast comer of the lot,

he noticed a broken black handle similar to what Phelps has seen in the past on A 1Ms. UVMPD Det.

Denise D' Andrea, who was with Phelps, was standing at the end of the guardrail looking over the

steep dirt embankment when she found the A1M on its side approximately 30 feet down the bank.



                                                  5
        Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 10 of 18




  The A TM was recovered and the scene processed. Approximately 20 feet from the A 1M were two

  ATM cash cassettes that money would have been stored in. Each of the cassettes had its door torn

  off. The doors were located in the general vicinity of the cassettes.

  19.     On October 7, 2020, Phelps learned that Det. Dale Crispin of the South Burlington, Vermont .

  Police Department was investigating MORGAN for a burglary on September 12, 2020 at 2:40 p.m.

 In that case, several wallets were taken from a place of business and the stolen credit cards were

 used at a number oflocations. Phelps observed surveillance images captured during the burglary

 being investigated by Det. Crispin. The suspect entered what appeared to be a break room wearing

 the same clothes as the person who came to the Davis Center and bent down to unplug the ATM

 machine. The person wore blue jeans, a pull-over fleece-like jacket, a Boston Red Sox cap and

 sneakers.

 20.     On October 8, 2020, the Burlington, Vermont Police Department (BPD) took MORGAN into

 custody on a separate investigation. MORGAN was in possession of a black Jeep Patriot bearing

Vermont temporary registration D15737 / VIN: 1JNF1GB6BD156857. The vehicle was seized and

eventually brought to UVMPD. During his arrest, MORGAN asked BPD officers to retrieve his

phone for him from the inside of the car. BPD officers located and seized a black AT&T cell phone

from the vehicle.

21.      On October 8, 2020, Phelps assisted in the execution of a state search warrant on

MORGAN' s North Star Motel room. Located during the search were a dark pair of pants and dark

shirt that appeared to match the clothing MORGAN wore during the A TM larceny. During the

search, a black LG cell phone with a cracked front screen was located and seized by officers.

22.      On October 12, 2020, Phelps met with the staff at Carter Cars located at 1089 Shelburne

Road, South Burlington, Vermont Carter Cars staff confirmed on September 14, 2020, they sold a



                                                   6
      Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 11 of 18




  black 2011 Jeep Patriot to MORGAN. Carter Cars records included a photocopy of MORGAN's

 state identification card issued through the Vennont Department of Human Services and showed the

 total purchase price of the vehicle to be $6,785.82, which was paid in full. MORGAN put down

 $2,785.82 in cash plus three different transactions from MORGAN's ATM /Debit card of$1,998.51,
                                                                                            I


 $2,000 and $1.49. The primary sales person for the sale remembered the transaction because

 MORGAN counted out the money for his cash portion of the transaction in what appeared to be new

 crisp $20 bills.

23.      On October 13, 2020, UVMPD executed a state search warrant on the seized Jeep Patriot.

Among the items located during the search were a pry bar and light weight hammer. Sgt. Phelps

compared the claws on the pry bar to forced-ent:J.y marks on the recovered ATM cabinet. In Phelps'

lay opinion, the pry marks on the A TM cabinet appeared to match up with claws on the bar.

24.     Andrew Crupenter, an employee with the Loss Prevention Group of Citizens Bank, reports

that on September 12, 2020, Citizens Bank had its deposits insured by the Federal Deposit Insurance

Corporation.

25.    Based on my training and experience in thefts of financial institutions, I know that:

              a.      Individuals who engage in such activities are capable of amassing tens of
       thousands of dollars or more in a short periods and often physically retain such currency for
       long periods, even after their illicit activity has ceased;

              b.       It is common for individuals to put bank accounts, assets, and cell phones in
       the names of associates, family members, or fictitious names to avoid detection and to
       conceal illegitimate income;

              c.     Individuals maintain and access books, records, receipts, bills of sale, notes,
       computer software, airline tickets, money orders, and other documents relating to their
       proceeds, and much of this information is commonly stored electronically on cellular
       telephones and other electronic devices capable of storing electronic data;

              d.    Individuals commonly maintain names and contact information in books,
      ledgers, computers, cellular telephones, other electronic devices, and digital storage media,
                                                  7
Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 12 of 18




 which reflect the names, nicknames, screen names, addresses, telephone numbers, and email
 addresses of their co-conspirators;

           e.      Persons involved in thefts and robberies keep and access electronic records of
  the storage, purchase, and/or trading of currency, digital currency, financial instruments
  (including stocks, bonds, certificates of deposit, etc.), precious metals, jewehy, automobile
  titles, and other items of value, and those records can constitute evidence of financial
 transactions relating to the concealment of the source of large sums of money, whether in the ·
 form of notes, receipts, bank statements, check registers, financial account statements, wire
 transfer records, and documentation of foreign bank accounts; these records are often stored
 inside their cellular telephones;

         f.     Individuals involved in thefts and robberies amass proceeds from their
activities and they often attempt to legitimize ("launder") the proceeds using domestic and
foreign banks, casinos, brokerage houses, real estate firms, shell corporations, business
fronts, or other financial institutions with their attendant services, including sales of
securities, cashier checks, money drafts, money orders, wire transfers, and letters of credit;
evidence of laundering attempts is commonly found within the electronic storage of their
cellular telephones long after they cease criminal activity;

        g. . Persons engaged in criminal activity often spend the proce~ds of their criminal
activity and maintain or access records of their expenditures on their cellular telephones, long
after their criminal activity has ceased-specifically, these records may include:

             i.     Records of income and expenses, such as profit and loss statements
       and income and expense journals that reflect the expenditure of the proceeds;

             ii.     . Evidence of the expenditure of the proceeds or purchase of assets with
       the proceeds, such as invoices, receipts, rental statements, lease statements, travel
       records, earnest money agreements, escrow statements, and real estate deeds;

           111.        Records of the accumulation of assets acquired.with the proceeds of
       criminal activity, such as ledgers, balance sheets and financial statements, reflecting
       both assets and liabilities;

           iv.       Checking and savings account records consisting of monthly
      statements, duplicate deposit slips, and canceled checks reflecting the deposit and
      disbursement of proceeds;

            v.        Contracts and other agreements reflecting associates between
      individuals relative to business ventures;

                                          8
    Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 13 of 18




                    vi.       Images or other records of cashier's checks, money orders, and wire
               transfers involving the proceeds of criminal activity; and

                  vii.        Photographs of their associates, their property, survei11ance of target
              locations, including photographs of currency and purchases constituting
              documentation of unexplained wealth that is consistent with trafficking in controlled
              substances.



       26.    Based on my training and experience, I use the following technical terms to convey.

the following meanings:

                a.     Cellular telephone: A cellular telephone (or mobile telephone, or wireless
       telephone) is a handheld wireless device used for voice and data communication through
       radio signals. These telephones send signals through networks of transmitter/receivers,
       enabling communication with other wireless telephones or traditional "land line" telephones.
       A cellular telephone usually contains a "call log," which records the telephone number, date,
       and time of calls made to and from the phone. In addition to enabling voice communications,
       cellular telephones offer a broad range of capabilities. These capabilities include: storing
      names and phone numbers in electronic "address books;" sending, receiving, and storing text
     'messages and e-mail; taking, sending, receiving, and storing still photographs and moving
      video; storing and playing back audio files; storing dates, appointments, and other
      information on personal calendars; and accessing and downloading information from the
      Internet. Electronic Devices may also include global positioning system ("GPS") technology
      for determining the location of the device.

             b.      PDA: A personal digital assistant, or PDA, is a handheld electronic device
      used for storing data (such as names, addresses, appointments or notes) and utilizing
     computer programs. Some PDAs also function as wireless communication device and are
     used to access the Internet and send and receive e-mail. PDAs usually include a memory
     card or other removable storage media for storing data and a keyboard and/or touch screen
     for entering data. Removable storage media include various types of flash memory cards or
     miniature hard drives. This removable storage media can store any digital data. Most PDAs
     run computer software, giving them many of the same capabilities as personal computers.
     For example, PDA users can work with word-processing documents, spreadsheets, and
     presentations. PDAs may als·o include global positioning system ("GPS") technology for
     determining the location of the device. PDAs also often contain digital cameras.




                                               9
      Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 14 of 18




                 c.      Smart Phone: Smart phone is a term typically used to refer to a cellular
          telephone that has combined the capabilities of a cellular telephone and a typical PDA.

                  d.       Digital camera: A digital camera is a camera that records pictures as digital
          picture files, rather than by using photographic film. Digital cameras use a variety of fixed
          and removable storage media to store their recorded images. Images can usually be retrieved
         by connecting the camera to a computer or by connecting the removable storage medium to a
         separate reader. Removable storage media include various types of flash memory cards or
         miniature hard drives. Most digital cameras also include a screen for viewing the stored
         images. This storage media can contain any digital data, including data unrelated to
         photographs or videos.

                  e.      GPS: A GPS navigation device uses the Global Positioning System to display
         its current location. It often contains records of the locations where it has been. Some GPS
         navigation devices can give a user driving or walking directions to another location. These
         devices can contain records of the addresses or locations involved in such navigation. The
         Global Positioning System (generally abbreviated "GPS'') consists of 24 NAVSTAR
         satellites orbiting the Earth. Each satellite contains an extremely accurate clock. Each
        satellite repeatedly transmits by radio a mathematical representation of the current time,
        combined with a special sequence of numbers. These signals are sent by radio, using
        specifications that are publicly available. A GPS antenna on Earth can receive those signals.
        When a GPS antenna receives signals from at least four satellites, a computer connected to
        that antenna can mathematically calculate the antenna's latitude, longitude, and sometimes
        altitude with a high level of precision.

               f.     IP Address: An Internet Protocol address (or simply "IP address") is a unique
       numeric address used by computers on the Internet. Every computer attached to the Internet
       must be assigned an IP address so that Internet traffic sent from and directed to that computer
       may be directed properly from its source to its destination. Most Internet service providers
       control a range of IP addresses. Some computers have static--that is, long-term-IP
       addresses, while other computers have dynamic--that is, frequently changed-IP addresses.

              g.      Internet: The Internet _is a global network of computers and other electronic
       devices that communicate with each other. Due to the structure of the Internet, connections
       between Device on the Internet often cross state and international borders, even when the
       Device communicating with each other are in the same state.

       27.    Based on my training and experience, I know the Electronic Devices listed in

Attachment A are Smart Phones and include the features outlined above.


                                                 10
      Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 15 of 18




                 a.        Based on my knowledge, training, experience, and discussions with other law
          enforcement officers, I know that digital files or remnants of such files can be recovered
          months or even years after they have been downloacjed onto a storage medium, deleted, or
          viewed via the Internet. Electronic files downloaded to a storage medium can be stored for
         years at little or no cost. Even when files have been deleted, they can be recovered months or
         years later using forensic tools. This is so because when a person "deletes" a file on a
         computer or smart phone, the data contained in the file do not actually disappear; rather,
         those data remain on the device's storage medium until they are overwritten by new data.

                b.     Therefore, deleted files, or remnants of deleted files, may reside in free space
        or slack space-that is, in space on the storage medium that is not currently being used by
        and active file-for long periods before they are overwritten. In addition, a device's
        operating system may also keep a record of deleted data in a "swap" or "recovery" file.

                c.       Wholly apart from user-generated files, computer storage media contain_
        electronic evidence of how a computer has been used, what it has been used for, and who has
        used it (user attribution). To give a few examples, this forensic evidence can take the form of
        operating system configurations, artifacts from operating system or application operation, file
        system data structures, and virtual memory "swap" or paging files. Device users typically do
        not erase or delete this evidence, because special software is typically required for that task.
        However, it is technically possible to delete this information.

              d.       Similarly, files that have been viewed via the Internet are sometimes
        automatically downloaded into temporary Internet directory or "cache."

       28.     As further described in Attachment B, this application seeks permission to locate not

only digital files that might serve as direct evidence of the crimes described on the warrant, but also

for forensic electronic evidence that establishes how the Electronic Devices were used, the purpose

of their use, who used them, and when. There is probable cause to believe this forensic electronic

evidence will be on the Electronic Devices for the following reasons:

               a.     Data on the storag~ medium can provide evidence of a file that was once on
       the storage medium but has since been deleted or edited, or of a deleted portion of a file
       (such as a paragraph that has been deleted from a word processing file). Virtual memory
       paging systems can leave traces of information on the storage medium that show what tasks
       and processes were recently active. Web browsers, e-mail programs, and chat programs store
       configuration information on the storage medium that can reveal information such as online
       nicknames and passwords. Operating systems can record additional information, such as the

                                                  11
Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 16 of 18




  attachment of peripherals, the attachment of USB flash storage Device or other external
  storage media, and the times the computer was in use. Computer file systems can record
  infonnation about the dates files were created, and the sequence in which they were created,
  although this infonnation can later be falsified.
            b.      As explained herein, infonnation stored within a computer and other
    electronic storage media may provide crucial evidence of the "who, what, why, when, where,
    and how" of the criminal conduct under investigation, thus enabling the United States to
    establish and prove each element or alternatively, to exclude the innocent from further
   suspicion. In my training and experience, infonnation stored within a computer or storage
   media (e.g., registry infonnation, communications, images and movies, transactional
   infonnation, records of session times and durations, internet history, and anti-virus spyware
   and malware detection programs) can indicate who has used or controlled the computer or
   storage media. This "user attribution" evidence is analogous to the search for "indicia of
   occupancy" while executing a search warrant at a residence. The existence or absence of
   anti-virus, spyware, and malware detection programs may indicate whether the computer was
  remotely accessed, thus inculpating or exculpating the computer owner. Further, computer
  and storage media activity can indicate how and when the computer or storage media was
  accessed or used. For example, as described herein, computers typically contain infonnation
  that log: computer user account session times and durations, computer activity associated
  with user accounts, electronic storage media that connected with the computer, and the IP
  addresses through which the computer accessed networks and the internet. Such information
  allows investigators to understand the chronological context of computer or electronic
 storage media access, use, and events relating to the crime under investigation. Additionally,
 some information stored within a computer or electronic storage media may provide crucial
 evidence relating to the physical location of other evidence and the suspect. For example,
 images stored on a computer may both show a particular location and have geolocation
 information incorporated into its file data. Such file data typically also contains information
 indicting when the file or image was created. The existence of such image files, along with
external device connection logs, may also indicate the presence of additional electronic
storage media (e.g., a digital camera or cellular phone with an incorporated camera). The
geographic and timeline information described herein may either inculpate or exculpate the
computer user. Last, infonnation stored within a ·computer may provide relevant insight into
the computer user's state of mind as it relates to the offense under investigation. For
example, infonnation within the computer may indicate the owner's motive and intent to
commit a crime (e.g., internet searches indicating criminal planning), or consciousness of
guilt (e.g., running a "wiping" program to destroy evidence on the computer or password
protecting/encrypting such evidence in an effort to conceal it from law enforcement).




                                         12
       Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 17 of 18




                   c.      A person with appropriate familiarity with how a cellular telephone works
          -can, after examining this forensic evidence in its proper context, draw conclusions about how
           a cellular telephone was used, the PUlJ>OSe of its use, who used it, and when.

                   d.     The process of identifying the exact files, blocks, registry entries, logs, or
           other fonns of forensic evidence on a storage medium that are necessary to draw an accurate
          conclusion is a dynamic process. While it is possible to specify in advance the records to be
          sought, electronic evidence is not always data that can be merely reviewed by a review team
          and passed along to investigators. Whether data stored on a computer is evidence may
          depend on other infonnation stored on the computer and the application of knowledge about
          how a computer behaves. Therefore, contextual infonnation necessary to understand other
          evidence also falls within the scope of the warrant.

                  e.     Further, in finding evidence of how a cellular telephone was used, the pUlJ)ose
         of its use, who used it, and when, sometimes it is necessary to establish that a particular thing
         is not on a storage medium. For example, the presence or absence of counter-forensic
         programs or anti-virus programs (and associated data) may be relevant to establishing the
         user's intent.


                                        Conclusion and Requests

29.      Based oh the facts set forth in this affidavit, there is probable cause to believe that evidence

of crimes-specifically, violation of 18 U.S.C. §§ 2113(b)-committed by MORGAN, and others

known and unknown to law enforcement, will be located in the Electronic Devices. Accordingly, I

respectfully request the Court issue the Search Warrant authorizing the search of the Electronic

Devices d~scribed in Attachment A and the seizure of the data described in Attachment B.

30.     Because this warrant seeks only pennission to examine devices already in law enforcement's

possession, the execution of this warrant does not involve the physical intrusion onto a premises.

Consequently, I submit there is reasonable cause for the Court to authorize execution of the warrant

at any time in the day or IJ.ight.




                                                   13
    Case 2:20-cr-00107-cr Document 15-3 Filed 12/10/20 Page 18 of 18




       Dated at Burlington, in the District of Vermont, this   2..e~ay of October, 2020.
                                                     Chk-
                                                Colin M. Simons, Special Agent
                                                Federal Bureau of Investigation

                        .                   .FY
Sworn to and subscribed before me. this1JC day of October, 2020.




                                               District of Vermont




                                               14
